Motion Denied; Order filed June 30, 2016.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00883-CV
                                   ____________

                          BRENT HARRIS, Appellant

                                        V.

                       HESS CORPORATION, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-61282

                            ABATEMENT ORDER

      On June 21, 2016, appellant notified this court that the parties had reached an
agreement to settle the issues on appeal. Appellant filed a voluntary motion to
dismiss “on the condition that the necessary settlement documentation be completed
by the parties and the terms of the settlement be complied with by all parties.” The
Rules of Appellate Procedure do not provide for the conditional dismissal of an
appeal. Therefore, we deny the motion and issue the following order.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until December 1, 2016, or such time that the parties complete the
terms of the settlement agreement. The appeal will be reinstated on this court’s active
docket at that time, or when the parties file a motion to dismiss the appeal or other
dispositive motion. The court will also consider an appropriate motion to reinstate
the appeal filed by either party, or the court may reinstate the appeal on its own
motion.



                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Brown.